department of the treasury internal_revenue_service commerce street ms 4920-dal dallas texas release number release date uil - d ate j date org attn org org org ‘person to contact identification_number contact telephone number in reply refer to te_ge review staff ein n last date for filing a petition with the tax_court date dear this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reasons org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1 c -1 d you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose and for private benefit based upon these reasons we are retroactively revoking your sec_501 tax exempt status to date contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling xxx xxx-xxxx or writing to internal_revenue_service taxpayer advocates office tao taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations department of the treasury - internal_revenue_service explanation of items ' ' ' form 886a name of taxpayer org schedule no or exhibit year period ended periods ended issue whether the org formerly org continues to meet the requirements of internal_revenue_code sec_501 and therein continues to qualify for exemption from federal_income_tax facts organizational documents the org1 was incorporated as a non-profit corporation under the laws of state on date 2_ to provide assistance to handicapped and disabled persons in state your articles of incorporation were amended on date 2a to state that you are organized exclusively for religious charitable scientific literary and educational_purposes within the meaning of sec_501 of the code those amendments also limited your powers to those permitted under sec_501 and provided that in the event of dissolution your assets would be distributed for one or more exempt purposes within the meaning of sec_501 articles of amendment were filed on date 2b changing the name of the corporation to org in a letter dated date you were granted exemption under sec_501of the internal_revenue_code as an organization that is not a private_foundation because it is described in sec_509of the code on date 3a the irs issued a letter modifying your original exemption_letter that letter indicated that you continued to qualify as an organization exempt under sec_501 of the code and that you are an organization that is not a private_foundation because you are described in sec_509 and sec_170 of the code form 886-a crev department of the treasury internal_revenue_service page -1- form 886a name of taxpayer org department of the treasury - internal_revenue_service explanation of items _ schedule no or exhibit year period ended periods ended contracts on date org doing business as org entered into a lease agreement with dev co for approximately big_number square feet of space used as your bingo hall namel is an officer on the board_of directors for the org the lease was for two years beginning term and ending term the lease excluded the office space located in the bingo hall the lease agreement called for weekly payments of dollar_figure x xxx per week in the year ended datel namel was paid dollar_figurexx xxx annual rent for the bingo space which is approximately dollar_figurexx xx per square foot dollar_figurexx xxx big_number sf dollar_figurexx xx on date9 org doing business as org entered into a lease agreement with dev co for approximately square feet of space used as offices for the bingo namel is an officer on the board_of directors for the org the lease was for two years beginning term and ending term the lease agreement called for weekly payments of dollar_figurexxx per week in the year ended date1 namel was paid dollar_figurexx xxx for rent for the office space used by the bingo which is approximately dollar_figurexx xx per square foot dollar_figurex xxx sf dollar_figurexx xx in the year ended datel1 you paid namel dollar_figurexx xxx for rent of the bingo hall this is approximately sxx xx per square foot sxx xxx big_number sf dollar_figurexx xx in the year ended date you paid namel dollar_figurexx xxx for rent of the bingo office space this is approximately dollar_figurexx xx per square foot sxx xxx sf dollar_figurexx xx an appraisal as to the fair market rental value of the rental space was obtained from an irs engineer the engineer did not differentiate between the bingo space and office space his appraisal indicated that in an arms length transaction the property would normally rent for about dollar_figure per square foot because the organization paid the property taxes and insurance for the building which is not normally paid for by the tenant the appraiser indicated that at least dollar_figure should be subtracted from the fair market square footage rate of dollar_figure to arrive at an adjusted rate of dollar_figure per square foot the appraiser also indicated that the annual fair_market_value for equipment rent should be dollar_figure using the fair market rental rate of dollar_figure per square foot plus the dollar_figure estimated fair market rental value of the equipment and furnishings the total fair_market_value for rent should have been dollar_figure big_number sf sf big_number sf x dollar_figure dollar_figure dollar_figure dollar_figure form 886-acev department of the treasury - internal_revenue_service page -2- ' form 886a name of taxpayer department of the treasury - internal revenue secvice explanation of items schedule no or exhibit org yeat period ended periods ended namei received a total of sxxx xxx sxx xxx dollar_figurexx xxx for rent for the year ended date1 therefore the total rent received exceeded the fair market rental value by sxx xxx sxxx xxx - dollar_figure dollar_figurexx xxx in the year ended date11 name1 received a total of sxx xxx for rent sxx xxx dollar_figurexx xxx therefore in the year ended date11 the total rent received exceeded the fair market rental value by dollar_figure sxxx xxx - dollar_figure sxx xx name indicated in various interviews that the rent was reasonable to him and that it was high because the rent included all equipment and furnishings utilities and cleaning he stated that it is like renting a motel room where everything is provided including the maid service however a review of the expenses indicated that the organization paid all expenses including the insurance property_tax maintenance cleaning and utilities the books also showed that the organization paid for replacing the bingo calling equipment some vcrs and tv monitors used in the bingo hall name1 stated in his initial interview that before i became a licensed promoter the only way i could take any money out was for rent since unlicensed promoters are not supposed to be paid the rent included all equipment and furnishings utilities and cleaning it is like renting a motel room where everything is provided including the maid service form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit ‘year period ended periods ended compensation even though name1 indicated that the rent was high because he provided everything and that he was not supposed to be paid when he was an unlicensed promoter he received compensation name1 also stated in that interview that i was an unlicensed promoter prior to date and became a licensed promoter in date name received compensation in the amount of dollar_figurexx xxx for the year ended for date1 you indicated on your form_990 for the year ended date1 that name1 worked hours per week that equates to an annual salary of dollar_figure for a normal hour work week you indicated on your form_990 for the year ended for date11 that you paid name1 dollar_figurexx xxx in compensation and that he worked hours per week beginning in december date11 you began paying name1 of the gross bingo income which amounted to a total of dollar_figuresxx xxx xx for promoter’s fees paid in the year ended date11 the additional payments were made to namei even though the contract was not effective until date12 all total name received dollar_figuresxx xxx sxx xxx dollar_figurexx xxx in compensation_for the year ended for date11 that equates to an annual salary of dollar_figure for a normal hour work week name1 indicated in a follow-up interview that i put in approximately hours per week to manage the organization i am like a ceo of the organization as someone responsible for all of the daily activities of org now org2 i have to look into the validity of exempt_organizations that we support about of the time we give only to organizations exempt under sec_501 c name1 also stated that there are no written contracts the amount of compensation is based on what i figure it is worth for me to do what i do promoters usually get a percentage of the business i am like an entrepreneur that goes out and takes risks and does what it takes to get the job done i pretty much was the man that instigated policy and ran the games i was the general manager of the bingo it is hard to distinguish between the bingo activities and the charity’s activities they sort of intertwine with the charity name also stated that without giving a precise answer i would say the amount of time devoted to the charity’s activities and the bingo activities is about i have not kept a record of the amount of time devoted to each of the activities form 886-acev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended periods ended on date1z2 you entered into a promoter’s contract between the org inc sponsor and licensee and namei promoter the contract has an expiration date of date12 and will be automatically renewed for one year terms thereafter beginning on date13 in accordance with provisions under paragraph a-j of the contract name1 is responsible for supervising and directing the general operations of the business managing the day-by-day operations of the bingo for employing such individuals as may be required to staff and manage the bingo for providing and maintaining all bingo equipment and furnishings for insuring the payment of all bills including bingo paper payroll expenses payroll_taxes and any other taxes utilities maintenance and insurance and for preparing and filing all bingo reports paper inventory state and federal employer forms and for furnishing accounting summaries to enable the organization to report the income and net profits from special events on line of part i of form_990 the contract provides that the promoter shall receive twelve percent of the gross revenue all revenue prior to player payouts of the bingo on a monthly basis as his compensation_for operating and promoting the bingo all expenses shall then be paid from the bingo account any surplus funds after all expenses are paid shall be paid to the licensee on a monthly basis with a guaranteed minimum to the licensee of five hundred dollars dollar_figure the reasonableness and sufficiency of said compensation is hereby acknowledged by the parties hereto in consideration for the agreement of the parties all payments shall be made no later than the tenth of the month for the preceding month promoter shall receive any and all income from the sale of tangible items such as concession items snacks dabbers etc during the same time that name was being highly compensated to promote and manage the day-to- day operation of the bingo_games you were paying mrs name2 and her husband mr names for managing the bingo_games in the year ended date1 you paid mrs name2 to manage the bingo_games and her husband mr name sec_3 was paid and additional dollar_figurexx xxx to assist her in the year ended date12 you paid mrs name2 dollar_figurexx xxx to manage the bingo_games and her husband mr name3 was paid and additional dollar_figurexx xxx to assist her additionally mrs name2 was paid dollar_figurex xxx xx in management fees in accordance agreement entered into on date13 the additional payments were made to mrs name2 even though the contract was not effective until date12 under the terms of the contract between org and namez and name3 collectively referred to as managers mrs and mr name sec_2 are to be paid of the gross bingo sales plu sec_5 of the weekly net profit as compensation_for their services form 886-aciev department of the treasury - internal_revenue_service page -5- ‘ department of the treasury - internal_revenue_service explanation of items ‘ form 886a name of taxpayer org schedule no or exhibit year period ended periods ended exempt activity time vs bingo time during our examination we requested documentation showing the amount of time devoted to your ' exempt_activities and to your bingo activities for the year ended date1 in various interviews with name he indicated that no actual records were kept of the hours devoted to your exempt_activities the only records made available showing the existence of any exempt_activities were the minutes to your board meetings those meetings were held infrequently and normally lasted less than an hour you indicated on your form_990 for the year ended date1 that mr namei worked hours per week your form_990 also showed that ms name2 your bingo manager worked hours per week name4 your president indicated in the initial interview that you had bingo employees give or take one your bingo records indicated that you averaged bingo employees during the year name stated in the initial interview that the average employee worked hours or less a week mr name indicated in that interview that the bingo opened around pm and closed around am he also indicated that some bingo employees came in around pm to prepare for the bingo_games and that normally we do not stay more than an hour for cleanup after we close given the fact that your bingo_games are normally open hours a day and allowing hour for setup and cleanup the average that bingo employees work each day has been conservatively estimated to be hours the average number of bingo employees working each day has been conservatively estimated pincite employees per session the bingo manager’s and promoter’s time has been based on the number of hours worked per week as shown on your form_990 form 886-acev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended the amount of time devoted to your exempt_activities and the amount of time devoted to your bingo activities for the year ended date1 has been calculated as follows exempt_function time bingo time total time big_number dollar_figure bingo time total time big_number dollar_figure the percentage of time devoted to your bingo activities for the year ended date11 has been computed as follows exempt_function time bingo time total time big_number big_number bingo time total time big_number big_number exhibits are not included in redaction copy as they are analysis of figures used in report kkkn see exhibit a see exhibit b see exhibit c see exhibit d form 886-acev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended gross exempt_function_income ys gross bingo income our examination showed that you did not receive any gross_income from exempt_function activities and that you received gross_income of dollar_figurex xxx xxx from your bingo_games for the year ended date gross bingo income constituted of your total gross_income for the year ended date1 records for the bingo account showed that you made contributions in the amount of dollar_figurexx xxx for the year ended date1 the percentage of gross_receipts going to charitable or other sec_501purposes for the year ended date1 is approximately our examination also showed that you did not receive any gross_income from exempt_function activities and that you received gross_income of dollar_figurex xxx xxx from your bingo_games and dollar_figurexx xxx from bingo dabber sales for the year ended date1 total gross revenue from bingo activities totaled sdollar_figurex xxx xxx gross_income from bingo and bingo dabber sales constituted of your total gross_income for the year ended date11 records for the bingo account showed that you made contributions in the amount of dollar_figurex xxx for the year ended date11 one check in the amount dollar_figurex xxx to donee lacked any documentation showing that it was made to a valid organization exempt under sec_501 or that it served a valid charitable purpose therefore the actual amount of charitable_contributions for the year ended date11 has been determined to be dollar_figurex xxx the percentage of gross_receipts going to charitable or other sec_501purposes for the year ended date1i1 is approximately form 886-acev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year petriod ended periods ended org nonexempt expenditures during our examination we found numerous expenditures_for renovating a building to ‘start up name5 names expenditures totaled dollar_figure for the year ended date1 see exhibit e for details expenditures_for the start_up of names totaled dollar_figure for the year ended date11 see exhibit f for details such expenditures do not serve charitable or other purposes within sec_501 of the internal_revenue_code our examination showed that for the year ended date1 you paid names mr named’s niece dollar_figure from org bingo account the examination also showed that you paid ms names big_number from org’s bingo account for the year ended date11 these payments were reflected in the books as salary for charity accountant see exhibits g h for details in an interview with names she stated that she did not perform any work for the bingo in state where org is located she indicated that she did some work for the bingo near locationi and that she worked for name doing all his accounting for all his different companies name6 name7 she stated that she helped name2z at the bingo sometimes but mainly i worked out of the sales model in one of the subdivisions that is where i sat all the time she indicated that she kept the books in quicken and paid contractors that worked at name1 subdivisions names further stated that she did not do any work for the bingo when she was at the subdivision names also stated that she did not have a time schedule and that she received one check from the bingo fordollar_figure per week for working at both places when asked about the name of the bingo where she worked names indicated that it was names when asked if she had any records of the work she did for the bingo and for namei real_estate business she indicated that name1 has it all when name1 was asked whether his niece names worked for his real_estate company name1 stated no she helped with the books for the charity she assisted namez i can’t tell you specifically what duties she performed i don’t know the number of hours she worked per week form 886-aev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended gross bingo receipts not deposited the examination revealed that you routinely flipped figures on your daily bingo records for bingo prize payouts and gross_profit and that all gross bingo receipts were not deposited in the bank the total amount of funds that were not deposited for a detailed list of funds that were not deposited for date1 is approximately dollar_figure see exhibit for the total amount of funds that were not deposited decreased in date11 if we disregard the small errors and take into account the highlighted months with the larger amounts the total funds that were not deposited for date11 is approximately dollar_figure see exhibit j for a detailed list of funds that were not deposited for date11 the total amount of funds that were not deposited for the two years is approximately dollar_figure name2 your bingo manager indicated in her interview that the money was used for cash expenses however she failed to furnish any substantiation showing what the money was used for form 886-acrev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form 886a name of taxpayer yeat period ended periods ended explanation of items org schedule no or exhibit law sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c or d under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501of the code exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c - a provides in part that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 ii provides that the burden_of_proof is on the organization to establish that it is not organized and operated for the benefit of private interests form 886-acev departement of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended periods ended org 71_tc_102 provides in part that the word exclusively does not mean solely or without exception an organization which engages in nonexempt activities can obtain and maintain exempt status so long as such activities are only incidental and insubstantial 81_tc_958 neither the internal_revenue_code the regulations nor the case law provide a general definition of insubstantial for purposes of c this is an issue of fact to be determined under the facts and circumstances of each particular case world family corp v commissioner supra pincite - in 28_tc_1128 the court held that an organization engaged in fund-raising activities through operation of bingo_games and whose actual charitable_contributions consisted of contributions to charitable institutions of insubstantial amounts when compared to its gross_receipts from operation of bingo_games did not qualify for exemption under sec_501 of the code petitioner’s fund-raising activities consisted of the operation of bingo_games at the lodge of the fraternal order of the eagles it also operated a soda bar and miscellaneous activities income from the soda bar and miscellaneous activities was reported on the returns as dollar_figure for and dollar_figure for the gross_receipts from the fixed charge or donation for_the_use_of the bingo cards were dollar_figure dollar_figure for and dollar_figure for petitioner did not operate any charitable institutions and its actual charitable function consisted of contributions to various individual doctors and institutions these contributions totaled dollar_figure in and dollar_figure in its principal activity was the profitable operation of bingo_games on a business or commercial basis the principal source of gross_receipts was from the fixed charge or donation - assessed against each player for_the_use_of the bingo cards therefore the court held that the petitioner failed to establish that it is entitled to a tax-exempt status in the taxable years in question in make a joyful noise inc v commissioner 56_tcm_1003 the court held that operating regularly scheduled bingo_games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization’s exempt purposes in that case the court concluded that the petitioner failed to carry its burden of proving that its participation in bingo_games was an insubstantial part of its activities form 886-ackev depastment of the treasury - internal_revenue_service page -12- department of the treanury - intemal revenue service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended periods ended in p l l scholarshi82_tc_196 the tax_court held that petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 lr c and sec_1_501_c_3_-1 income_tax regs therefore it is not exempt from federal_income_tax petitioner was incorporated as a nonprofit corporation for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of bingo_games on the premises of a commercial establishment the court stated that after careful consideration of the entire record this court finds that the petitioner has not carried its burden of showing that it was operated exclusively for an exempt_purpose under the required standards the court further stated that since the record in this case does not show that the petitioner was operated exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied in 75_tc_127 the court held that part of petitioner’s net_earnings inured to the benefit of private shareholders or individuals and that petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of the court stated that the burden falls upon petitioner to establish the reasonableness of the compensation the court indicated that by basing compensation upon a percentage of petitioner’s gross_receipts apparently subject_to no upper limit a portion of petitioner’s earings was being passed on to an individual the court stated that the statute specifically denies tax exemption where a portion of net_earnings is paid to private shareholders or individuals we hold here that paying over a portion of gross earnings to those vested with the control of a charitable_organization constitutes private_inurement as well all in all taking a slice off the top should be no less prohibited than a slice out of net revrul_69_383 1969_2_cb_113 jan provides in part that under certain circumstances the use of a method of compensation based upon a percentage of the income of an exempt_organization can constitute inurement of net_earnings to private individuals for example the presence of a percentage compensation agreement will destroy the organization’s exemption under sec_501 of the code where such arrangement transforms the principal activity of the organization into a joint_venture between it and a group of physicians 31_tc_141 or is merely a device for distributing profits to persons in control 276_f2d_476 form 886-acev department of the treasury - internal_revenue_service page -13- ’ department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended revrul_64_182 part c b concluded that an organization qualified for exemption under sec_501 of the code where it used the proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations thus an organization whose principal activity is operating games of chance may nevertheless qualify for exemption provided it uses the proceeds of that business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources and other wise meets the requirements of exemption 470_f2d_849 held in part that tax exemption is a privilege a matter of grace rather than right form 886-acrev department of the treasury - internal_revenue_service page -14- department of the treasury internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended government’s position our examination showed that you conduct bingo_games to raise funds to support other charitable organizations namel1 owns the building used for offices and for conducting the bingo_games he rents the space ‘used for the bingo_games and the offices under two separate leases namel set the amounts of rent based on what he feels is reasonable name is also an officer on the board_of directors for the org and for the orgl in the year ended datel you paid namel dollar_figurexx xxx for rent of the bingo hall this is approximately dollar_figurexx xx per square foot sxx xxx x xxx sf dollar_figurexx xx in the year ended date you paid name dollar_figurexx xxx for rent of the bingo office space this is approximately sxx xx per square foot sxx xxx sf dollar_figurexx xx in the year ended datel1 you paid namel dollar_figurexx xxx for rent of the bingo hall this is approximately dollar_figuresxx xx per square foot sxx xxx big_number sf dollar_figurexx xx in the year ended date you paid name dollar_figurexx xxx for rent of the bingo office space this is approximately dollar_figurexx xx per square foot sxx xxx sf dollar_figurexx xx an appraisal as to the fair rental value of the space obtained from an irs engineer indicated that the fair market rental value of the bingo and office space is dollar_figure per square foot he also estimated the fair rental value of the equipment to be dollar_figure annually using the fair market rental rate of dollar_figure per square foot plus the dollar_figure estimated fair market rental value of the equipment and furnishings the total fair_market_value of rent should have been dollar_figure big_number sf sf big_number sf x dollar_figure dollar_figure dollar_figure dollar_figure namel received a total of dollar_figurexxx xxx sxx xxx dollar_figurexx xxx in rent for the year ended date therefore the total rent received exceeded the fair market rental value by dollar_figurexx xxx sxxx xxx - sxx xxx dollar_figuresxx xxx in the year ended date namel received a total of sxxx xxx in rent sxx xxx dollar_figurexx xxx therefore in the year ended date the total rent received exceeded the fair market rental value by sxx xxx sxxx xxx - sxx xxx dollar_figuresxx xxx name indicated in various interviews that the rent was reasonable to him and that it was high because the rent included all equipment and furnishings utilities and cleaning he stated that it is like renting a motel room where everything is provided including the maid service form 886-acrev department of the treasury - internal_revenue_service page -15- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended periods ended however a review of the expenses indicated that the organization paid all expenses including the insurance property_tax maintenance cleaning and utilities the books also showed that the organization paid for replacing the bingo calling equipment some vcrs and tv monitors used in the bingo hall even though name indicated that the rent was high because he provided everything and that he was not supposed to be paid when he was an unlicensed promoter he received compensation -namel received compensation in the amount of dollar_figurexx xxx for the year ended for date you indicated on your form_990 for the year ended date that name worked hours per week that equates to an annual salary of dollar_figure for a normal hour work week you indicated on your form_990 for the year ended for date11 that you paid namel dollar_figurexx xxx in compensation and that he worked hours per week beginning in date you began paying namel of the gross bingo income which amounted to a total of fskxxxx xx in promoter’s fees paid in the year ended for date under the contract namel is paid of the gross bingo proceeds prior to payout of prizes namel is responsible for conducting the bingo_games he set the terms of the contract and he selects the organizations and determines the amount distributed for charitable purposes as previously noted namel is an officer on your board_of directors all total namel received dollar_figurexx xxx sdollar_figurexx xxx dollar_figurexx xxx in compensation_for datel1 that equates to an annual salary of dollar_figure for a normal hour work week information from your minutes to your board meetings and your bingo records showed that approximately of your time was devoted to bingo activities in the year ended datel similar information from your minutes and bingo records showed that you also devoted approximately of your time to bingo activities in the year ended date the bingo records showed that the bingo grossed dollar_figurex xxx xxx in the year ended datel and the bingo grossed dollar_figurex xxx xxx in the year ended date gross_income from your exempt_function activities was dollar_figure for the year ended datel and gross_income from your exempt_function activities was dollar_figure for the year ended datel one hundred percent of your gross_income came from your bingo_games for the years ended datel and datel1 form 886-acev department of the treasury - internal_revenue_service page -16- departsnent of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended records for the bingo account showed that you made contributions in the amount of dollar_figurexx xxx for the year ended datel the percentage of gross_receipts going to charitable or other sec_501purposes for the year ended datel is approximately records for the bingo account showed that you made contributions in the amount of dollar_figurex xxx for the year ended datel1 one check in the amount dollar_figurex xxx to name9 lacked any documentation showing that it was made to a valid organization exempt under sec_501 or that it served a valid charitable purpose therefore the actual amount of charitable_contributions for the year ended datel has been determined to be dollar_figurex xxx the percentage of gross_receipts going to charitable or other sec_501purposes for the year ended date11 is approximately you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through bingo_games the courts held that neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes during our examination we found numerous expenditures_for renovating a building to start_up name - names expenditures totaled dollar_figure for the year ended datel expenditures_for the start_up of totaled dollar_figure for the year ended datel such expenditures do not serve charitable or other purposes within the meaning of sec_501 of the internal_revenue_code our examination also showed that you paid name8 namel bingo account for the year ended datel and you paid her dollar_figurexx xxx from org1’s bingo account for the year ended datel1 these payments were reflected in the books as salary for charity accountant ‘s niece dollar_figuresxx xxx from org1’s form 886-aciev department of the treasury - interna revenue service page -17- department of the treasury - internal_revenue_service form 886a name of taxpayet explanation of items schedule no or exhibit year period ended periods ended ’ org in an interview with name8 she stated that she did not perform any work for the bingo in location where org is located she also stated that she did some work for name5 near location2 and for namel1’s real_estate developments near location3 she indicated that she helped name2 at the bingo sometimes but that she mainly worked out of the sales model in one of namel’s subdivisions name8 further stated that she did not have a time schedule and that she received one check for dollar_figurexxx per week for working for namel’s real_estate developments and for names since the payments to name8 did not serve any legitimate sec_501 purpose for the benefit of org or org they are considered to be for the private benefit of namel the examination revealed that you routinely flipped figures on your daily bingo records for bingo prize payouts and gross_profit and that all gross bingo receipts were not deposited in the bank the total amount of funds that were not deposited for datel is approximately dollar_figure the total amount of funds that were not deposited for date11 is approximately dollar_figure the total amount of funds that were not deposited for the two years is approximately dollar_figure name2 your bingo manager indicated in her interview that the money was used for cash expenses however she failed to furnish any substantiation to show that the funds were used for legitimate bingo expenses and or sec_501 purposes since you were unable to substantiate that the funds were used for legitimate bingo expenses and or sec_501 purposes they are considered to have been used for nonexempt purposes for the private benefit of your bingo promoter and bingo managers because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations we have determined that a substantial amount of income from your bingo operation inured to the _ private benefit of your bingo promoter and bingo managers the percentage_method of compensation constitutes inurement of net_earnings to private individuals which is strictly prohibited under sec_501 of the code the statute specifically denies tax exemption where a portion of net_earnings is paid to private shareholders or individuals see people of god community v commissioner in addition by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 d ii of the income_tax regulations see church in boston v commissioner and world family corp v commissioner department of the treasury - internal_revenue_service page -18 form 886-acrev - s department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended periods ended the amount of income distributed from the bingo account for charitable and other sec_501 purposes in the years ended datel and datel11 was dollar_figurexx xxx and dollar_figurex xxx respectively the percentage of gross bingo income distributed for charitable purposes was approximately for the year ended datel and approximately for the year ended datel based on the amount of gross bingo income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your bingo activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your bingo operation see revrul_64_182 part c b taxpayer’s position namel1 your promoter and officer indicated that org formerly orgl was formed to give bingo profits to other sec_501 organizations worthy of support he indicated in various interviews that he is like an entrepreneur that goes out and takes risks and does what it takes to get the job done and that the amounts of rent and compensation are reasonable he also indicated that promoters usually get a percentage of the business and that he charges the same amount to run the games as the department of revenue dor does to tax the games form 886-acev department of the treasury - internal_revenue_service page -19- department of the treasury - internal_revenue_service form 886a name of taxpayer year petiod ended periods ended org explanation of items schedule no or - exhibit conclusion based on the analysis of your activities and the sources and amounts of your gross_income and expenses we have determined that you no longer meet the requirements for exemption under sec_501 of the internal_revenue_code you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through bingo_games the courts held that neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes based on the amount of gross bingo income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your bingo activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your bingo operation see revrul_64_182 part c b because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations we have determined that a substantial amount of income from your bingo operation inured to the private benefit of your bingo promoter and bingo managers the percentage_method of compensation constitutes inurement of net_earnings to private individuals which is strictly prohibited under sec_501 of the code the statute specifically denies tax exemption where a portion of net_earnings is paid to private shareholders or individuals see people of god community v commissioner we have determined that you paid a substantial amount of income for building renovations to start_up names and for salary payments to name8 for helping start_up names and for working at namel’s real_estate developments since the payments did not serve any sec_501 purpose for the benefit of org formerly orgl they are considered to be for the private benefit of namel form 886-ackev -68 department of the treasury - internal_revenue_service page -20- department of the treasury - internal_revenue_service form 886a name of taxpaye explanation of items schedule no or exhibit year period ended periods ended org c we also determined that you failed to deposit approximately dollar_figure of gross bingo proceeds in the bank account for the org formerly org1 for the two years ended datel and date since you were unable to substantiate that the funds were used for legitimate bingo expenses and or sec_501 purposes they are considered to have been used for nonexempt purposes for the private benefit of your bingo promoter and bingo managers by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 of the income_tax regulations see church in boston v commissioner and world family corp v commissioner based on the facts law and conclusions cited above we have determined that you no longer qualify for exemption under sec_501 of the internal_revenue_code therefore your exemption under sec_501 of the internal_revenue_code is revoked effective datel the first day of the year that we determined that you are not operated exclusively for exempt purposes contributions made to you after date are not deductible under sec_170 of the internal_revenue_code you are required to file forms and pay federal_income_tax for all years beginning after date form 886-acrev department of the treasury internal_revenue_service page -21- department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date org org org org org org taxpayer_identification_number n form tax_year s ended date and date person to contact id number - eo examiner contact numbers telephone xxx-xxx-xxx fax xxx-xxx-xxx certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate tao tao phone xxx-xxx-xxx fax xxx-xxx-xxx if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
